UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                           First Lieutenant LANTZ R. BALTHAZAR
                                     United States Air Force

                                               ACM 38902

                                              14 June 2016

         Sentence adjudged 26 August 2015 by GCM convened at Malmstrom Air
         Force Base, Montana. Military Judge: Vance H. Spath (sitting alone).

         Approved Sentence: Dismissal, confinement for 5 months, and forfeiture of
         all pay and allowances.

         Appellate Counsel for the Appellant: Major Melissa Biederman.

         Appellate Counsel for the United States: Colonel Katherine E. Oler.

                                                  Before

                            ALLRED, MITCHELL, and MAYBERRY
                                 Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                  under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.




              FOR THE COURT


              LEAH M. CALAHAN
              Clerk of the Court